487 F.2d 1330
74-1 USTC  P 9175
Lee CHAGRA, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 73-2122.
United States Court of Appeals,Fifth Circuit.
Dec. 21, 1973.Rehearing Denied Jan. 25, 1974.

Towner Leeper, El Paso, Tex., for plaintiff-appellant.
Scott P. Crampton, Asst. Atty. Gen., Ernest J. Brown, Acting Chief, App. Sec., Tax Div., Dept. of Justice, Lee H. Henkel, Jr., Act.  Chief Counsel, IRS, Washington, D. C., and Ralph E. Harris, Asst. U. S. Atty., William S. Sessions, U. S. Atty., San Antonio, Tex., Crombie J. D. Garrett, James H. Bozarth, David English Carmack, Attys., Tax Div., Dept. of Justice, Washington, D. C., for defendant-appellee.
Before TUTTLE, GEWIN and RONEY, Circuit Judges.
PER CURIAM:


1
The judgment of the trial court is affirmed.  We conclude that the delivery of the check to Chagra by Blott was not such assignment of the funds in the farmer's bank account as would defeat the priority of the Government's tax lien levied before the check cleared the bank.  See Farmers State Bank of Center v. Latham, 181 S.W.2d 972 (Tex.Civ.App.-Texarkana, 1944), no writ.


2
We do not reach the alternative theory of res judicata which was applied by the trial court.